Citation Nr: 1233233	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depressive disorder. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from September 1989 to September 1992.  He served on active duty for training from April 1988 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for depressive disorder. 

In September 2003 the Veteran withdrew a request for a hearing before a member of the Board.  38 C.F.R. § 20.702(e) (2011).

In April 2004, the Board remanded the case to the RO for additional notice and development.  In December 2005, the Board issued a decision which denied service connection for depressive disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a January 2007 Order, the Court vacated in part the Board decision and remanded the case to the Board for readjudication, in accordance with the Joint Motion for Remand.  In an August 2007, decision the Board denied service connection for depressive disorder.  The Veteran thereafter appealed the August 2007 Board decision to the Court.  Pursuant to a Joint Motion for Remand, in an October 2008 Order, the Court vacated the Board decision and remanded the case to the Board for readjudication, in accordance with the Joint Motion for Remand.  In May 2009, the Board remanded the claim for additional development. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO also reviewed and considered the evidence in the paperless claims file prior to the most recent adjudication of the claim.  
FINDINGS OF FACT

A psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of a psychiatric disorder and service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2001, July 2004, February 2010, August 2010, and January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case, and a subsequent rating decision in April 2012.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations.  The Board notes that in an August 2011 statement, the Veteran's representative argued that the October 2009 VA medical examination report was inadequate for VA purposes.  The representative specifically argued that the examiner's opinion was based on an inaccurate factual predicate, as the examiner incorrectly noted that the Veteran was first seen by VA in October 2000.  However, as will be further explained below, the examination report accurately noted that while the Veteran was initially treated at one VA clinic in October 2000, prior to that date he had been treated for a psychiatric disorder at a different VA facility in 1994.  To the extent that it is argued that the examiner ignored a diagnosis of late onset dysthymic disorder on an April 9, 1992 medical report, the evidence of record shows that the report in question is actually dated April 9, 2001, despite one translation that erroneously shows a date of April 9, 1992, and thus the examiner properly discussed the diagnosis in the appropriate context.  On review, the Board finds that the October 2009 VA examination report provided responses for each of questions asked by the May 2009 Board remand, discussed the evidence of record in detail, and also included a rationale.  The Board has considered the arguments presented, but finds the October 2009 VA opinion adequate and declines to request any further clarification.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that his current psychiatric disorder, diagnosed as depressive disorder, had onset in service.  

The Veteran's service medical records from his first period of active duty, from May 1967 to May 1970, show that on separation examination in mid-May 1970, his psychiatric system was normal on clinical evaluation.  On the accompanying medical history report, there were no pertinent complaints. 

A May 1987 Over 40 service physical examination report shows no pertinent complaints or abnormal findings. 

Medical records from the Veteran's second period of active duty, from September 1989 to September 1992, show that in August 1990, following an upper gastrointestinal series, he was diagnosed with gastritis and duodenitis.  During treatment, he reported that he was experiencing job-related stress and the treating physician commented in the treatment report that gastritis was a condition which seemed to have been aggravated by stress.  The service physician advised that the Veteran's work situation be investigated and that steps be undertaken to reduce his level of work-related stress, to include a change in his duty station.  The reports show that the Veteran worked in service as an accountant.  A September 1990 Army Counseling Service report noted the Veteran's history of gastritis precipitated by stress and presented a plan of stress-reduction therapy.  No psychiatric diagnosis was made.  The records show that he received three outpatient counseling sessions which ended in mid-October 1990, when he reported that his job stress was at a minimum because he had been reassigned.  He liked his job and no longer experienced physical complaints secondary to stress.  The complaints for which he had been originally referred were no longer present and the case was closed. 

The report of an October 1994 VA general medical examination shows that the Veteran presented with a complaint of depression which he reported to have been of two years duration.  Assessment of his psychiatric system and personality was normal. 

VA treatment records, dated from 1994 to 1997, show that the Veteran had been treated for a diagnosis of major depression and that he first received treatment at VA for the psychiatric problem in early April 1994.  A January 1995 private report shows treatment for major depressive episode from April 1994 to January 1995.  An Army Reserve physical profile examination report in April 1995 noted a history of depression for one year, in treatment.  An Army Reserve physical profile examination report, dated in August 1995, shows that the Veteran's psychiatric system was normal on clinical evaluation.  On his medical history, the Veteran reported having sleeping problems and depression or excessive worry.  The examining physician noted that the Veteran had been treated for depression, and that condition was in remission on medication.  A private treatment record in November 1995 shows that the Veteran reported onset of symptoms of depression after his release from the Army reserves in 1992.  

VA and private medical records dated from 1995 to 1996, show that the Veteran was diagnosed with a cerebral aneurysm in late 1995, for which he was treated with a craniotomy in January 1996.  Thereafter, the records show that there was some medical speculation as to whether the Veteran's psychiatric and personality pathologies (including possible organic brain syndrome) may or may not have been associated with his cerebral aneurysm. 

Social Security Administration (SSA) medical and administrative records associated with the Veteran's claims folder show that in a January 1997 decision, the SSA granted him disability status for severe depression and organic brain injury.  Though the SSA records note that the Veteran alleged to have been disabled as of September 9, 1992 (the date on which he separated from active duty with the Army Reserves), the January 1997 SSA decision determined that the Veteran met that agency's requirements for disability status only as of mid-April 1994. 

On VA psychiatric examination in March 1997, the Veteran was receiving treatment from a VA psychiatrist and a psychotherapist on a regular basis at the time of the examination.  He reported that his psychiatric illness had its onset in 1990 during active duty when he was being treated for gastritis.  The VA examiner noted that the Veteran's service medical records indicated that stress may have been a factor regarding gastritis, and that the Veteran had been admitted to the VA mental health clinic in early April 1994 with complaints of depression and insomnia.  In January 1996, he underwent brain surgery for treatment of an aneurysm.  Following a psychiatric interview, the VA examination report shows a diagnosis of major depression and hypomanic features. 

At a September 1997 RO hearing, the Veteran reported receiving regular VA counseling and treatment for depression, including psychotherapy and medication. He stated that during active service he worked as an accountant, but after service he was only able to work at lesser jobs in fast food restaurants.  The Veteran testified that during his active duty in the Army Reserve in 1990, he received two or three sessions of counseling for work-related stress, but thereafter received no other such treatment until he came to VA.  He did not recall ever receiving any medication in service for a nervous condition.  The Veteran reported that after leaving active service, he received psychiatric treatment from the VA medical facility in Rochester, New York.  Although he first thought that he had received treatment prior to April 1994, which was the earliest date of treatment shown in the medical records, after a brief discussion, he concluded that it could have been in 1994 when he went to the Rochester VA medical facility for the first time.  The Veteran reported that during service he worked under a female officer who had treated him very poorly and had created a stressful work environment for him.  He then developed gastritis, and he stated at the hearing that all his present psychiatric difficulties and problems with obtaining and retaining employment began with the gastritis in service. 

After the hearing, the RO developed the evidence for VA records and obtained all of the Veteran's available VA medical records, dated from 1994 to 1997.  Those records show treatment and counseling for depression.  Also of note is a VA treatment report which shows that the Veteran was riding his bicycle without a helmet and sustained a head injury in October 1996. 

In a statement dated in June 1999, a staff psychiatrist at the VA Healthcare Network in Rochester, New York, reported that the Veteran indicated that his depression began during service when he had problems with a female supervisor for whom he worked.  He was later transferred to a section where he performed administrative computer work.  Following mental status examination, moderately severe dysthymia was diagnosed, and it was recommended that he continue in outpatient psychotherapy.  The psychiatrist noted that the Veteran had undergone surgery to remove an intercranial aneurysm several years previously, but that appeared to have little to no connection to his anxiety and depression, which he had been struggling with for many years.  VA outpatient treatment records dated in June 2000 note that the Veteran did not have any symptoms of depression. 

In March 2001, with regard to his claim filed with SSA, the Veteran was referred by the Director of the Disability Determination Program of the Family Department to undergo a psychiatric evaluation by Dr. P.P.T., a member of the American Board of Disability Analysts.  The appointment was set for April 9, 2001.  According to Dr. P.P.T.'s report, April 9, 2001 was the date of evaluation and the date the report was filed.  The Veteran reported a psychiatric history dating back to 1989.  He related treatment at the VA in New York.  At the time of the evaluation the Veteran was not receiving psychiatric treatment.  After an evaluation, the diagnosis was dysthymic disorder, late onset.  

Subsequent private medical records from 2003 show continuing psychiatric treatment.  Dr. C.P.M. reported in November 2003 that the Veteran was evaluated initially in September 2003 and had a follow-up appointment in October 2003.  He had a prior history of mental and psychiatric treatment since 1990 for a major depressive disorder and continued to receive treatment to improve this condition.  Dr. C.P.M. noted, based on two interviews with the Veteran, that the Veteran had been severely and permanently affected by his military service.

The Veteran underwent a VA mental health disorders examination in October 2009.  Following an interview of the Veteran, a review of the claims file, and a discussion of the relevant medical history, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner opined that the Veteran's depressive disorder, not otherwise specified, was not likely related to military service, nor any incident therein, and the psychiatric condition was not likely to have had onset in service.  The examiner explained that the Veteran's service treatment records contained no complaints or diagnosis of a mental disorder for the period of active duty service from 1967 to 1970, or during his period of service in the Army Reserves.  The examiner noted that in an Army Reserves military physical examination report in May 1987 no pertinent psychiatric complaints or abnormal findings were noted.  The examiner also noted the August 1990 report that showed the Veteran was referred for counseling after being diagnosed with gastritis and doudenitis, and the September 1990 report that contained complaints of difficulty adjusting in a work related situation, working for a female supervisor.  However, the examiner indicated that, significantly, an October 1990 report noted minimum work related stress because the Veteran had been reassigned, and his case was therefore closed.  The examiner found it significant that during those interventions there was no mention of the existence of a mental disorder or its symptoms and no evidence of medications being prescribed or recommended.  Additionally, the examiner noted that during the interview, the Veteran denied any additional complaints or problems following work reassignment during service.  Accordingly, the examiner concluded that the reports generated in relation with a job-related situation in 1990, showed that the complaints were transitory in nature and resolved upon reassignment, as the Veteran himself denied any further problems.  Thereafter, there was no evidence of psychiatric complaints or findings until 1994.  The examiner noted that the Veteran first received psychiatric treatment at the VA Rochester clinic from 1994 to 1995, and none of the treatment records for that period of time related the Veteran's depression to military service.  The examiner indicated that the Veteran was initially seen at the VA clinic in Arecibo, Puerto Rico, in October 2000.  

Pursuant to the May 2008 Board remand instructions, the examiner addressed the private medical opinion reports dated on April 2001 and November 2003.  With regards to Dr. P.P.T.'s April 2001 opinion report, the examiner noted that the opinion was based on reports from the Veteran and it was apparent that the physician had not reviewed the relevant medical evidence as the report contained many incorrect statements, to include Dr. P.P.T.'s findings that the Veteran served on active duty for 15 years as a sergeant, when in fact he was in the Army Reserves.  The report also contained a history of service in Vietnam on three different occasions, a history of a neck fracture, and a finding that the Veteran's psychiatric history dated back to 1989, all of which were inconsistent with the evidence of record.  Similarly, Dr. C.P.M.'s November 2003 opinion was based on an inaccurate history as provided by the Veteran's subjective reporting during two interviews.  The examiner noted that the report contained a history of psychiatric treatment since 1990 for major depressive disorder, which was inconsistent with the evidence of record and the Veteran's earlier reports of psychiatric treatment history, to include that reported by the Veteran in April 2001.  The examiner concluded that the opinion was not based on a review of the relevant medical evidence and was not supported by the evidence of record. 

In support of his claim, the Veteran submitted a medical statement from a private physician, Dr. N.A.O., dated in September 2011, which noted the Veteran's report of onset of psychiatric symptoms and a diagnosis of dysthymia since service in 1990, after the Veteran was notified that he had been declined for continued Reserve service.  Dr. N.A.O. stated that it was more probable than not that the Veteran's nervous problem was service-connected due to the incident in service.  Thereafter in a statement in October 2011, Dr. N.A.O. reported that she had based her opinion on an interview of the Veteran and a review of VA reports he submitted for her review.  Dr. N.A.O. opined that the Veteran was at least as likely as not suffering from major depression due to being disqualified for continued Reserve service without a stated reason.  

The Veteran underwent a VA mental health disorders examination in January 2012.  The Veteran reported that during his Army Reserve tour of duty from 1989 to 1992, he received a bad enlistment evaluation report and he developed depression.  Reportedly, he sought treatment and was prescribed Prozac.  Thereafter he sought psychiatric treatment at the VA clinic in Rochester, New York.  The examiner diagnosed depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 55, and explained that his GAF score was actually due to residuals of a post-cerebral hemorrhage with memory problems and difficulty concentrating, as opposed to secondary to depression.  The examiner reviewed the Veteran's claims file and reported that he wholeheartedly agreed with the comprehensive reporting of the VA examiner in October 2009, and her assessment of the Veteran, and further opined that the Veteran's depression was not caused by, or the result of, the service-connected disabilities, to include residuals of a right clavicle fracture, residuals of a right wrist fracture, and left ear hearing loss.  The examiner based the opinion on the fact that the Veteran's treatment records showed that his service-connected disabilities were stable.  In fact, the Veteran had not taken pain medication in the previous four months and he exercised at the gym regularly and went jogging.  There were no subjective complaints of pain or discomfort.  Moreover, the Veteran himself attributed his depression to a bad performance evaluation during service in 1989, as opposed to his physical disabilities.  

The Board must assess the Veteran's competence and credibility to assert that his psychiatric condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to describe symptoms of sadness, stress, and anxiety in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

To the extent that the Veteran claims continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because they are contradictory and his contentions have changed frequently during the course of his claim.  

Initially, the Board notes that the Veteran, through his attorney, contends that in April 1992 Dr. P.P.T. diagnosed him with dysthymic disorder, and thus the evidence shows that he suffered from a psychiatric disability in service.  However, while a translation of a medical report by Dr. P.P.T. shows the date of report as April 9, 1992, that date is apparently a typographical error by the translator.  The report in Spanish attached to that translation shows the date of the report and the date of the evaluation as "9 de abril de 2001."  In addition, there is another identical copy of the same report and a translation of that report shows the date as April 9, 2001.  Furthermore, within the text of the report showing a date of evaluation and report as April 9, 1992, the information reporting the Veteran's age and his date of birth is not consistent with a treatment date of 1992 but rather with a treatment date of 2001.  In addition, the Board finds that in March 2001, the Disability Determination Program for Social Security notified the Veteran that an appointment for a medical evaluation had been set up with Dr. P.P.T. on April 9, 2001.  Thus, the Board finds that there is no April 9, 1992, report by Dr. P.P.T. of record.  The report in question is actually dated April 9, 2001, despite that one translation that erroneously shows a date of April 9, 1992.

A review of the evidence of record finds that the appellant's claim that he has suffered depression since service is not consistent with other evidence of record contemporaneous at the time.  The Veteran was seen for job-related stress in service and after three out-patient counseling sessions his case was closed in October 1990.  The Veteran reported that he had been re-assigned and his job stress was at a minimum, that he liked his job and he no longer experienced physical complaints secondary to stress.  There was no diagnosis of a depressive disorder during service, and a psychiatric disorder was not affirmatively shown to be present during service.  

Despite the Veteran's contention that he has a depressive disorder which began during service, the evidence does not support a finding of a depressive disorder in service.  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is the sworn testimony of the appellant himself and when no medical evidence indicates continuous symptomatology.  McManaway v. West, 13 Vet. App. 60 (1999).  Here, the earliest post-service medical records showing pertinent complaints or treatment and a psychiatric diagnosis are dated in April 1994, more than one year after discharge from service.  The length of time between separation from service and the initial confirmed clinical diagnosis weighs against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the absence of symptoms or complaints, and the lack of clinical findings until 1994, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service and thus presumptive service connection is not warranted.

Moreover, the Veteran's statements have been internally inconsistent and inconsistent with the other evidence of record.  The service and post-service treatment records contain contradictory reports regarding the Veteran's psychiatric symptoms and treatment history.  In October 1994 the Veteran presented with a complaint of depression which he reported to have been of two years duration.  Thereafter an April 1995 Army Reserve physical profile examination report noted a history of depression for one year, which is consistent with post-service dates of treatment.  A private treatment record in November 1995 shows that the Veteran reported onset of symptoms of depression after his release from the Army reserves in 1992.  On VA psychiatric examination in March 1997, the Veteran reported that his psychiatric illness had its onset in 1990 during active duty when he was being treated for gastritis.  At a September 1997 RO hearing, the Veteran testified that during his active duty in the Army Reserve in 1990, he received two or three sessions of counseling for work-related stress, but thereafter received no other such treatment until he came to VA in 1994.  He did not recall ever receiving any medication in service for a nervous condition.  In a statement dated in June 1999, a VA clinician reported that the Veteran indicated that his depression began during service when he had problems with a female supervisor for whom he worked.  An April 2001 psychiatric evaluation report shows that the Veteran reported a psychiatric history dating back to 1989.  In November 2003, the Veteran provided a history of mental and psychiatric treatment since 1990 for a major depressive disorder.  Thereafter, medical statements from Dr. N.A.O. noted the Veteran's report of onset of psychiatric symptoms and a diagnosis of dysthymia since service in 1990, after the Veteran was notified that he had been declined for continued Reserve service.  Then, on VA mental health disorders examination in January 2012, the Veteran reported that during his Army Reserve tour of duty from 1989 to 1992, he received a bad enlistment evaluation report and consequently developed depression.  Reportedly, he sought treatment and was prescribed Prozac at the time.  However, the Board notes that there is no evidence in the service medical records or contemporaneous with service showing a psychiatric diagnosis or psychiatric treatment with medication during service.

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they do not present a credible history because these are internally inconsistent and contradictory of other evidence of record.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran claims that he has a psychiatric disability related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  For this reason, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric disability and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric disability is medical in nature and not capable of lay observation.  For that reason, a psychiatric disability is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the post-service treatment records contain a diagnosis of depressive disorder, the determinative question in this case involves causation.  On the question of medical causation, medical evidence of an association or link between a current psychiatric disorder, first noted after service, and service, there is evidence both for and against the claim.  38 C.F.R. § 3.303(d) (2011).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of multiple VA and private treatment records, to include a VA psychiatric examination in March 1997 that recorded a history of psychiatric illness since 1990 during active duty associated with treatment for gastritis.  The favorable evidence also includes a June 1999 medical statement from a VA psychiatrist who reported that the Veteran indicated that his depression began during service when he had problems with a female supervisor for whom he worked.  He was later transferred to a section where he performed administrative computer work.  Favorable evidence also includes Dr. P.P.T.'s April 2001 evaluation report, which recorded a psychiatric history dating back to 1989, with a diagnosis of dysthymic disorder, late onset.  Additional favorable evidence includes a November 2003 medical report from Dr. C.P.M., who noted a prior history of mental and psychiatric treatment since 1990 for a major depressive disorder, and based on two interviews with the Veteran opined that the Veteran had been severely and permanently affected by his military service.  Finally, the favorable evidence includes medical statements from Dr. N.A.O. dated in September 2011 and October 201, which note onset of psychiatric symptoms and a diagnosis of dysthymia since service in 1990. 

Initially, the Board notes that to the extent that private and VA clinicians have reported onset of the Veteran's psychiatric disorder in service, those statements are based on the history provided by the Veteran, which as previously discussed, is inconsistent with the evidence of record, to include the service medical records.  The Board has determined that the Veteran's lay statements that purport to establish onset of a psychiatric disability in service and continuity of symptomatology are internally inconsistent and inconsistent with the evidence of record, and are not credible.  To the extent that VA and private clinicians noted the Veteran's report of a diagnosis of a psychiatric disorder and treatment in service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the Board considers it significant that the clinicians, with the exception of Dr. N.A.O., did not indicate having reviewed the Veteran's medical records or service medical records.  Accordingly, those reports, while statements by competent medical professionals, are of little probative value and do not constitute competent medical evidence of a nexus between the Veteran's current psychiatric disorder and active service to the extent that they are based solely on reported assertion of the Veteran that have been found to not be credible.  

Additionally, the medical opinions from Dr. C.P.M. and Dr. N.A.O., although statements made by health-care professionals, are nevertheless mere conclusions without medical analysis and are insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's psychiatric disorder had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Significantly, neither opinion was supported by a rationale, which weighs against their probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  And although Dr. N.A.O. reported having reviewed VA records, it is unclear on what records she based her opinion considering the fact that her medical opinion relied on the fact that the Veteran was treated for and diagnosed with dysthymia in 1990, which is not shown by the evidence of record.  In fact, the treatment records from 1990 contradict that assertion as they show some counseling for work stress and no psychiatric diagnosis.  Similarly, Dr. C.P.M.'s opinion was based on a finding that the Veteran was diagnosed with major depressive disorder in 1990, during service, which is also inconsistent with the record.  As the record contradicts the facts relied on by Dr. N.A.O. and Dr. C.P.M. to form the basis of their opinions, those reports are of little probative value and are not persuasive medical evidence of a nexus between the Veteran's current psychiatric disorder and active service.  

The evidence against the claim is the medical opinion of the VA examiner who, in October 2009, diagnosed depressive disorder, not otherwise specified, and opined that the Veteran's depressive disorder was not likely related to military service, nor any incident therein, and the psychiatric condition was not likely to have had onset in service.  The examiner explained that the Veteran's service medical records contained no complaints or diagnosis of a mental disorder for the period of active duty service from 1967 to 1970, or during his period of service in the Army Reserves.  The examiner noted that in an Army Reserves military physical examination report in May 1987, no pertinent psychiatric complaints or abnormal findings were noted.  With regard to in-service counseling in August 1990 and September 1990, the examiner found it significant that during those interventions there was no mention of the existence of a mental disorder or its symptoms and no evidence of medications being prescribed or recommended and his case was closed upon reassignment in October 1990.  Accordingly, the examiner concluded that the reports generated in relation with a job-related situation in 1990, showed that the complaints were transitory in nature and resolved upon reassignment, as the Veteran himself reported during the interview.  The examiner found that there was no evidence of psychiatric complaints or findings until 1994, and records contemporaneous with treatment at that time did not relate the Veteran's depression to military service.  

The examiner also addressed the private medical opinion reports dated on April 2001 and November 2003.  The examiner noted that the opinions were based on reports from the Veteran, as the facts relied upon by the physicians were inconsistent with the evidence of record, to include a finding of a diagnosis for major depression during service, and the circumstances of the Veteran's service.  Significantly, the psychiatric history recorded in the November 2003 report contradicted that provided in April 2001.  The examiner concluded that the opinions were not based on a review of the relevant medical evidence and were not supported by the evidence of record. 

The Board assigns greater weight to the opinion of the October 2009 VA examiner's opinion because the examiner applied medical analysis to the significant facts of the case.  That opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's psychiatric symptomatology was not related to service.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Significantly, a different VA psychiatrist in January 2012, following an interview of the Veteran and a review of the claims file, to include the service medical records and the October 2009 VA examination report, concluded that he wholeheartedly agreed with the comprehensive reporting of the VA examiner in October 2009, and her assessment of the Veteran.  

The Board notes that in a statement in August 2011, the Veteran's representative raised concerns that the October 2009 VA examination report was inadequate because it was based on an inaccurate factual predicate.  It was argued that the examiner incorrectly reported that the Veteran was first seen by VA in October 2000.  However, the examination report accurately noted that while the Veteran was initially treated at the VA clinic in Arecibo, Puerto Rico, in October 2000, he had first sought psychiatric treatment at a different VA clinic from 1994 to 1995.  Moreover, the examiner discussed the Veteran's psychiatric treatment history and cited to the medical evidence, to include diagnoses and treatment provided in 1994 and 1995.  The representative also argued that the Veteran was treated for depression during service.  However, as discussed in detail by the VA examiner in October 2009, a diagnosis of a psychiatric disorder, to include depression and dysthymia, was not rendered until 1994, two years after discharge from service.  To the extent that it is argued that Dr. P.P.T. diagnosed the Veteran with late onset dysthymic disorder on April 9, 1992, the evidence of record shows that the report in question is actually dated April 9, 2001, despite one translation that erroneously shows a date of April 9, 1992.  Finally, the Veteran's representative contends that the examiner failed to consider the potential for situational depression in 1990.  However, the examiner, who is a psychiatrist, discussed the evidence of record and determined that a there was no evidence of a psychiatric disorder in service.  The examiner explained in the report that treatment records at the time failed to document a mental health disorder, to include depression, and the clinicians who treated the Veteran at the time indicated that the problem resolved once the Veteran was reassigned under a different supervisor.  Moreover, during the examination, the Veteran himself denied any further problems after reassignment, consistent with a finding that the complaints were transitory in nature.  Accordingly, the Board has considered the arguments presented, but finds that those arguments lack merit and the October 2009 VA opinion is adequate for rating purposes.  

To the extent that service connection for a psychiatric disorder is claimed as secondary to the service-connected disabilities, in January 2012, following a review of the claims file and an interview of the Veteran, a VA examiner determined that the Veteran's depression was not caused by, or the result of, the service-connected disabilities, to include residuals of a right clavicle fracture, residuals of a right wrist fracture, and left ear hearing loss.  The examiner noted that the Veteran's treatment records showed that his service-connected disabilities were stable, did not require medication for pain, and did not interfere with his ability to exercise.  Significantly, the Veteran himself had not claimed service connection for a psychiatric disorder as secondary to the service-connected disabilities.  The examiner noted in the report that Veteran attributed his depression to a bad performance evaluation during service in 1989, as opposed to his physical disabilities.  There is no competent evidence that contradicts the opinion of the January 2012 VA psychiatrist.  For the foregoing reasons, the claim of entitlement to service connection for a psychiatric disorder on a secondary basis is not warranted.  38 C.F.R. § 3.310 (2011).

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation.  The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  As the weight of the competent medical evidence is against a finding that any psychiatric disorder, to include depressive disorder, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disability was incurred in or aggravated by service or a service-connected disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, to include depressive disorder, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


